DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12, 20 objected to because of the following informalities:  

Claim 1, line 10 states “to reinforces”, Amend to read “to reinforce”. 

Claim 12 line 7 states “engaging hood”, amend to read “engaging hook”.

Claim 20, line 11 states “to reinforces”, Amend to read “to reinforce”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, line 9 states “the locking member can rotate” which renders the claim indefinite as it is unclear if the “locking member” is required by the claim to “rotate” or if it is optionally.  The term “can” appears to render the limitations optional and not required by the claim.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Regarding claim 7, line 7 states “the locking member can rotate” which renders the claim indefinite as it is unclear if the “locking member” is required by the claim to “rotate” or if it is optionally.  The term “can” appears to render the limitations optional and not required by the claim.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2017/0233063).

Regarding claims 1, 20, Zhao discloses an unmanned aerial vehicle (title) comprising: a rotor-wing assembly ([0038]) comprising: a motor (electric motor, [0038]) comprising a rotating portion (10); a propeller (100); and a connection assembly (21, 30) connecting the propeller (100) to the motor (electric motor, [0038]) and comprising a locking member (40) and a reinforcing member (30) between the propeller (100) and the motor (electric motor, [0038]), wherein: the locking member (40) locks the propeller (100) to the rotating portion (10); and a first end (bottom end of element 30) of the reinforcing member (30) is mounted at the rotating portion (10), and a second end (top of element 30) of the reinforcing member (30) opposite to the first end (bottom end of element 30) engages with the locking member (40), to reinforces the locking member (40) to lock the propeller (100) to the rotating portion (10).

Allowable Subject Matter
Claims 2-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the combination of the independent claims and the structure of the rotating portion is formed with a first position-limiting structure; the first end of the reinforcing member is formed with a second position-limiting structure; when the second position-limiting structure is in a first position, the propeller is in a locked state, and the first position-limiting structure is coupled with the second position-limiting structure to fix the first end of the reinforcing member to the rotating portion; and when the second position-limiting structure is in a second position, the propeller is in an unlocked state, and the locking member can rotate relative to the propeller about a rotation axis of the propeller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            

/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642